Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered May 15, 1989, convicting her of criminal sale of a controlled substance in the third degree and criminal facilitation in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Fiber, Sullivan and Rosenblatt, JJ., concur.